Case 2:20-cr-01077-CCC Document 2 Filed 12/17/20 Page 1 of 1 PagelD: 8

United States District Court
For the District of New Jersey
UNITED STATES OF AMERICA : WAIVER OF INDICTMENT
v.

DECK WON KANG

I, Deck Wong Kang, the above-named defendant, who is charged with a
violation of the Foreign Corrupt Practices Act of 1977, specifically using
interstate commerce corruptly in furtherance of an offer to pay and paying
anything of value to a foreign official, in violation of Title 15, United States
Code, 78dd-2, being advised of the nature of the charge, the proposed
information, and my rights, hereby waive in open court on December 17, 2020,

prosecution by indictment and consent that the proceeding may be by

, _

“Deck Wong Kang
Defendant

Pe.

Robert Mintz, Esq.
Counsei for Defendant

information rather than by indictment.

 

Before: CA_ Cn

Honorable Claire C, Cecchi
United States District Judge

 
